                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

AUGUSTINE GARCIA MALTOS,                       )
                                               )
       Petitioner,                             )
                                               )
v.                                             )   Case No. CIV-19-986-G
                                               )
UNITED STATES DEPARTMENT                       )
OF JUSTICE et al.,                             )
                                               )
       Respondents.                            )

                                          ORDER

       Petitioner, a federal prisoner appearing pro se, brought this action for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b)(1),

the matter was referred to Magistrate Judge Shon T. Erwin for initial proceedings.

       On January 10, 2020, Judge Erwin entered a Report and Recommendation (Doc.

No. 14), in which he recommended the amended petition be dismissed because Petitioner

has not shown that he exhausted his administrative remedies prior to filing this action. In

the Report and Recommendation, Judge Erwin advised Petitioner of his right to object to

the Report and Recommendation by January 27, 2020. Judge Erwin also advised Petitioner

that a failure to timely object would constitute a waiver of his right to appellate review of

the factual findings and legal conclusions contained in the Report and Recommendation.

       To date, Petitioner has not submitted an objection or requested additional time in

which to do so. Accordingly, the Report and Recommendation (Doc. No. 14) is adopted

in its entirety. This action is dismissed without prejudice to refiling.
IT IS SO ORDERED this 31st day of January, 2020.




                                  2
